Gibbons, J.,
dissents and votes to affirm the order, with the following memorandum: I cannot equate the act of the defendant throwing his jacket “towards the other defendant, Mr. Blumhagen” (emphasis added), as described by the testimony of the arresting officer O’Brien, and “to the defendant Blumhagen” (emphasis added), as described by his partner, Police Officer Zena, in his criminal court complaint, with an intent to abandon it, nor can I find any real distinction between this case and People v Howard (50 NY2d 583). Furthermore, in the absence of any showing that the police confrontation with the defendant was founded upon a reasonable suspicion, based on objective facts, that criminal activity was afoot, I conclude that the defendant’s act of throwing his jacket to his companion was a direct and immediate response to the improper police intrusion.